Citation Nr: 1811532	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gynecomastia. 

2.  Entitlement to service connection for a pituitary gland disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for a sleep disorder, to include as due to the service-connected mental disabilities.

5.  Entitlement to service connection for loss of teeth for compensation purposes. 

6.  Entitlement to a rating in excess of 30 percent for the service-connected posttraumatic headaches associated with traumatic brain injury.

7.  Entitlement to a rating in excess of 10 percent for the service-connected visual field defect of the left eye associated with traumatic brain injury (left eye disability).

8.  Entitlement to a rating in excess of 10 percent for service-connected lumbago.

9.  Entitlement to a rating in excess of 10 percent for service-connected left knee strain.

10.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain. 

11.  Entitlement to a compensable rating for service-connected scars of the left elbow and bilateral knees.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2010.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2009, October 2010, February 2013, and May 2013, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gynecomastia, a pituitary gland disability, a gastrointestinal disability, and a sleep disorder, to include as due to the service-connected mental disabilities, and increased ratings for service-connected posttraumatic headaches associated with traumatic brain injury, left knee strain, right knee strain, and scars of the left elbow and bilateral knees, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The records indicate that the Veteran was involved in an in-service motor vehicle accident in June 1992 that resulted in dental trauma. 

2.  Subsequent to the June 1992 accident, the Veteran lost teeth numbers 22, 23, 24, 25, and 26, and had these teeth replaced with dental implants. 

3.  The in-service motor vehicle accident did not result in bone loss of the maxilla or mandible, or residuals or other dental disabilities that may be subject to service connection for compensation purposes.

4.  For the entire period on appeal, the Veteran's visual field defect of the left eye associated with traumatic brain injury manifested by loss of temporal half of the visual field on the left and scotoma, but did not manifest in compensable impairment of central visual acuity, homonymous hemianopsia, bilateral loss of temporal or inferior half of visual field, concentric contraction of visual field, or diplopia.  





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disorder for compensation purposes due to dental trauma have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).

2.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for the service-connected visual field defect of the left eye associated with traumatic brain injury have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Codes 6061-6079, 6080, 6081, 6090, 6091 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in March 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded two VA examinations, both in September 2012.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not argued that either examination was inadequate to decide his claims or complained of worsening of his disability since the VA examinations.  

The agency of original jurisdiction (AOJ) substantially complied with the August 2017 remand orders with respect to the Veteran's claims addressed below, namely to obtain additional records.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection for a Dental Disorder for Compensation Purposes

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran reported in a February 2011 letter he was involved in a motor vehicle accident in service which resulted in the loss of a number of teeth.  

First, the Board notes that to the extent to which the Veteran seeks service connection solely for outpatient dental treatment, that benefit has been granted in a February 2013 rating decision.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).

Service treatment records (STRs) reflect that the Veteran was involved in serious motor vehicle accident in service, which resulted in the loss of teeth numbers 22, 23, 24, 25, and 26.  These teeth were replaced with dental implants.  The Veteran was hospitalized on June 15, 1992 and released from the hospital on June 22, 1992.  

In December 2012, the Veteran received a VA dental examination for compensation purposes to assist in determining whether the in-service motor vehicle accident resulted in a compensable dental disability.  The examination report reflects that the Veteran had no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the mandible, no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, no evidence of osteomyelitis, and no speech difficulty.  The VA examiner also noted that the Veteran's implants are acceptable and his complaints of bleeding and tender gums around the implants are not abnormal for dental implants.

The Veteran's lost and replaced teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes). "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The service treatment records and the December 2012 VA dental examination report do not show bone loss of the maxilla or mandible or another dental disease subject to compensation.  While the Veteran has advanced that he had a "bone graft" after his accident, the December 2012 VA examiner evaluated X-ray imaging of the Veteran's jaw and reported no bone loss or replacement of the maxilla or mandible.  The Veteran has not been shown to be competent through education, training, or experience to provide an opinion on whether there was loss of teeth due to loss of substance of the body of the maxilla or mandible, and therefore the Board finds the competent report of the December 2012 VA dental examiner outweighs the Veteran's own statements.  

Additionally, the Board notes that the report from the December 2012 VA dental examination does not convey any other dental disability for which the Veteran may be entitled to service-connection for compensation purposes.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible caused by the in-service motor vehicle accident.  Further, no residuals or other dental disabilities have been diagnosed which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Eye Disability

The Veteran seeks a rating in excess of 10 percent for the service-connected left eye disability.  

Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081. 

First, the Board notes that the criteria applying to impairment of central visual acuity are not consistent with a rating in excess of 10 percent.  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.  However, the results of the September 2012 VA examination indicate visual acuity at 20/40 or better, which is not consistent with a rating in excess of 10 percent under Diagnostic Codes 6061-6079.  

When rating for impairment of visual fields, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  The following disability evaluations are assigned for impairment of visual fields:

Homonymous hemianopsia: 30 percent 

Loss of temporal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
Bilateral: 10 percent 
Unilateral: 10 percent
Or evaluated each affected aye as 20/50 (6/15)

Concentric contraction of visual field:
With remaining field of 5 degrees:
Bilateral: 100 percent
Unilateral: 30 percent
Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
Bilateral: 70 percent
Unilateral: 20 percent
Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
Bilateral: 50 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
Bilateral: 10 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

38 C.F.R. § 4.79, Diagnostic Code 6080.

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).

Under Diagnostic Code 6081, a scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or one that is centrally located is assigned a 10 percent rating.  38 C.F.R. § 4.79.  Alternatively, it is evaluated based on visual impairment if this would result in a higher evaluation.  Impairment of muscle function is rated under Diagnostic Codes 6090 (diplopia) and 6091(symblepharon) for degrees of diplopia, which are to be rated based on equivalent impairment of visual acuity.

The September 2012 VA examiner found that the Veteran's left eye disability results in visual field defect that was termed a loss of visual field, not a contraction.  The VA examiner concluded that the Veteran has a loss of the temporal half of the visual field on the left eye.  The VA examiner also found that the Veteran has a scotoma affecting at least 1/4 of the left visual field.  The VA examiner did not find that the Veteran had any other impairments of the visual field, such as loss of other parts of the visual field.  Neither did the VA examiner find that the Veteran had a muscle impairment of function in the left eye.  

At a September 2012 VA examination, bitemporal visual field deficits were noted.  The Veteran complained of blurred vision with migraine headaches and decreased vision in the temporal side bilaterally.  Treatment notes from July 2013 indicate no visual deficits.  At treatment in September 2016, the Veteran complained of decreased vision in the left eye.  

Based on this evidence, a rating in excess of 10 percent is not warranted.  The results of the September 2012 VA examination are not consistent with a rating in excess of 10 percent under Diagnostic Code 6081 for scotoma, as that is the highest rating for available under the criteria for that disability.  Alternatively, scotoma resulting in visual field impairment can be rated under the criteria for visual field impairment if that would result in a higher rating.  This wording indicates that scotoma and impairment of visual fields are not to be separately rated, as that would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  However, no rating in excess of 10 percent is available under the criteria for impairments of visual field given the Veteran's symptoms.  The September 2012 VA examiner specifically concluded that Veteran's left eye disability results in loss of the temporal half of the visual field on the left, but not additional visual field defects.  The treatment notes and the Veteran's statements do not identify a diagnosis or diagnostic code that could result in an evaluation in excess of 10 percent.  

In sum, a rating in excess of 10 percent is not warranted for the Veteran's left eye disability based on the evidence of record.  Neither is a separate rating warranted.  As the preponderance of the evidence is against the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a dental disorder for compensation purposes is denied.

A rating in excess of 10 percent for the service-connected visual field defect of the left eye associated with traumatic brain injury is denied.  


REMAND

The Board remanded the Veteran's claims in August 2017 to obtain outstanding records from the Social Security Administration (SSA) and schedule the Veteran for VA examinations.  The RO scheduled the Veteran for VA examinations to address the Board's remand directives.  The Veteran failed to report for the examinations.  However, it does not appear that the Veteran was contacted at his most current address to schedule the VA examinations.  Since the Board's August 2017 remand, VA has addressed correspondence to the Veteran in Oklahoma and Florida.  Correspondence sent to Florida in September 2017 was returned undelivered.  Yet in an October 2017 letter, the Veteran's representative indicated the Veteran currently resides in Texas.  VA continued to address correspondence to the Oklahoma address despite the representative's letter and undeliverable mail returned from this address.  Based on this record, the Board concludes the duties to notify and assist the Veteran have not been met and additional attempts must be made to contact him.  

Further, the Veteran's treatment records indicate that he continues to experience back pain.  He described to the September 2012 VA examiner that he experienced constant pain with flare-ups.  He reported that has difficulty walking at times and at times he cannot walk.  Further, in a recent case the United States Court of Appeals for Veterans Claims (Court) noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  Thus, a new VA examination is warranted.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and the Veteran's representative to verify his current mailing address.  Ensure that the Veteran is receiving correspondence at this address.  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Ask the Veteran to help identify any VA Medical Center he has sought treatment at since the since the March 2017 Board Remand.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to cooperate with any VA examination without good cause may result in an adverse adjudication, including denial of the Veteran's claims.  See 38 C.F.R. §§ 3.158, 3.655.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any pituitary gland disability and gynecomastia disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify any currently diagnosed pituitary gland disability and any currently diagnosed breast disability;

(b) for each identified pituitary gland disability, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any pituitary gland disability was incurred in or aggravated during the Veteran's active service;

(c)  provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any breast disability or gynecomastia disability was incurred in or aggravated during the Veteran's active service;  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any gastrointestinal disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify all currently diagnosed gastrointestinal disability;

(b) for each identified gastrointestinal disability, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability was incurred in or aggravated during the Veteran's active service.  The VA examiner should specifically address the symptoms the Veteran identified at the March 2013 VA examination and his assertions that he treats his symptoms with over-the-counter medication;

(c)  provide an opinion as to whether any diagnosed gastrointestinal disability is caused or aggravated by the Veteran's service-connected disabilities.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a) identify all currently diagnosed sleep disorders, and specifically address whether any diagnosis is a distinct disability or a symptom of the Veteran's mental health disorders;

(b) for each diagnosed sleep disorder, provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent probability or more) that any sleep disorder was incurred in or aggravated during the Veteran's active service.

(c)  provide an opinion as to whether any diagnosed sleep disorder is caused or aggravated by the Veteran's service-connected disabilities, including PTSD.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected posttraumatic headaches.   The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should describe all manifestations and symptoms of the service-connected posttraumatic headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency with which they occur.

8.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected right knee and left knee disabilities.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the right and left knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional knee range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's knee disabilities results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

9.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected lumbago.  The VA examiner should review the claims folder and note such review.  The VA examiner should ensure diagnostic imaging of the Veteran's lumbago is available.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the back should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the back.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional knee range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

10.  After the above development has been completed, readjudicate the Veteran's claims, including entitlement to a TDIU prior to June 1, 2010.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  


(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


